Citation Nr: 1224826	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-48 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an increased rating for the service-connected bilateral hearing loss disability, currently rated at noncompensable level prior to November 11, 2010 and as 10 percent disabling, beginning on that date. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 1945 and from November 1948 to September 1952.  His service in World War II and receipt of the Purple Heart Medal are indicated by the record. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the RO in St. Louis, Missouri.  The RO in New York, New York currently has original jurisdiction over the Veteran's claim. 

In April 2012, the Board remanded the Veteran's claim for additional development of the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 



FINDINGS OF FACT

1.  Prior to October 24, 2008, the service-connected bilateral hearing loss disability is shown to have been productive of no more than a Level I designation in the right ear and Level V designation on the left. 

2.  Beginning on October 24, 2008, when the Veteran first credibly reported having increased auditory problems, the service-connected bilateral hearing loss disability is shown to have been productive of a disability picture that more nearly approximated that of a Level II designation in the right ear and Level VIII designation on the left. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss prior to October 24, 2008 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).

2.  The criteria for the assignment of an increased disability rating of 10 percent, but not higher, for the service-connected bilateral ear hearing loss have been met beginning on October 24, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2007, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The October 2007 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In particular, the record contains the Veteran's service treatment records from his first period of service, VA outpatient medical records and VA examination reports.  

With respect to records from the Veteran's second period of active duty service, in June 2004, the National Personnel Records Center (NPRC) indicated that these records were destroyed in a fire at the facility. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on the VA's responsibility to obtain a veteran's service records.  

The Board finds, however, that, even though the Veteran's records have been destroyed by fire, there is no reasonable possibility that the missing records may be located or recovered, and thus no useful purpose would be served in remanding this matter for more development.  Moreover, such records would have no impact on the Veteran's current claim since they would not describe the current level of his disability.  

The record also indicates that the RO has attempted to obtain evidence from the Veteran's former employer regarding his employment.  After submitting two requests for information, the Veteran was informed in a January 2008 letter that records have not been received and it was his responsibility to see that VA receives it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, VA has complied with the requirements pertaining to obtaining records not in the custody of a federal department or agency.  See 38 C.F.R. § 3.159(c)(1) (2011).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

In April 2012, the Veteran's claim was remanded in order to schedule him for a VA examination.  Specifically, the Board noted that while the Veteran was afforded an audiological examination in November 2010, the examiner did not describe the functional effect of the Veteran's hearing loss in her November 2010 report. C.f. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The record reveals that the Veteran was afforded an additional VA examination which addressed the functional effect of his hearing loss in April 2012. Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran was provided with VA examinations in January 2008, November 2010, and April 2012.  The reports of these examinations reflect that the examiners conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  

The record reflects, however, that the January 2008 and November 2010 VA examiners did not review the Veteran's past medical history or comment on the functional effects caused by his hearing loss disability. To this extent, the examinations are inadequate.  Nevertheless, the audiometric findings contained in these examination reports are relevant to the Veteran's increased rating claim and will be discussed below. 

While the record indicates that the April 2012 VA examiner did not review the Veteran's claims folder, the record indicates that the Veteran's VA outpatient treatment records and prior audiology reports were reviewed.  

The Veteran was not prejudiced by the examiner's failure to review his claims folder as she considered the his reported medical history as well as that contained in his VA treatment records.  The history contained in these records is consistent with the history contained in the Veteran's claims folder.  Moreover, as noted, the VA examiner addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, supra.  Thus, the Board concludes that the examination is adequate for rating purposes.  38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Analysis 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test. 38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss. 38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA. 38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated. In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied. 38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied. 38 C.F.R. § 4.86(b). 


	A. Prior to November 11, 2010

Staged ratings are currently in effect for the Veteran's bilateral hearing loss.  A noncompensable (no percent) rating has been assigned prior to November 11, 2010.  

The record reflects that the Veteran underwent a VA audiological examination in January 2008 which yielded the following results: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
20
30
35
31
LEFT
55
55
75
80
66

Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and a numerical designation of II for the left ear (66-73 percent average puretone decibel hearing loss, with between 92 and100 percent speech discrimination).

Entering the category designations from the September 2008 examination into Table VII results in a no percent rating under Diagnostic Code 6100.  

The Board also has considered the application of exceptional patterns of hearing impairment.  

In this case, the Veteran's audiometric testing results reveal puretone thresholds at the 1000, 2000, 3000, and 4000 Hz of 55 dB or greater in his left ear.  The test results do not, however, show 30 dB or less at 1000 Hz and 70dB or more at 2000 Hz.  

Accordingly, the Veteran may be rated under table VIA for his left ear; however the Roman numeral designation may not be elevated to the next higher level.  See 38 C.F.R. § 4.86 (2011).

Exceptional patterns of hearing impairment were not demonstrated in the Veteran's right ear during the January 2008 VA examination. 

Applying table VIA to the January 2008 left ear audiometric test results yields a level V designation (63-69 percent average puretone decibel hearing loss).  

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of I for the Veteran's right ear and a designation of V for the left ear still results in a no percent rating under Diagnostic Code 6100.  Accordingly, applying both table VI and VIA results in a noncompensable rating under Diagnostic Code 6100.


      B. On and after November 11, 2010.

Beginning on November 11, 2010, the service-connected bilateral hearing loss has been rated as 10 percent disabling.  

For the following reasons, the Board finds that a disability rating in excess of 10 percent is not warranted during the period of the appeal.  

The record reflects that the Veteran was afforded an audiological examination in November 2010.  This examination yielded the following audiometric results: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
50
45
50
49
LEFT
80
80
100
85
86

Speech discrimination scores were 88 percent in the right ear and 94 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of II in the right ear (42-49 percent average puretone decibel hearing loss, with 84-90 percent speech discrimination) and a numerical designation of III for the left ear (82-89 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).

Entering the category designations from the November 2010 examination into Table VII results in a noncompensable rating under Diagnostic Code 6100.  

With respect to the exceptional patterns of hearing loss identified in the Veteran's left ear during the November 2010 VA examination, applying table VIA to the Veteran's November 2010 left ear audiometric testing results yields a level VIII designation (84-90 percent average puretone decibel hearing loss). 

Exceptional patterns of hearing impairment were not demonstrated in the Veteran's right ear during the November 2010 VA examination. 

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of II for the Veteran's right ear and a designation of VIII for the left ear results in a 10 rating under Diagnostic Code 6100.  This is the rating which is currently assigned. 

The Veteran was also afforded a VA examination in April 2012 which yielded the following audiometric results:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
45
50
48
LEFT
80
80
100
95
89

Speech discrimination scores were 84 percent in the right ear and 76 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of II in the right ear (42-49 percent average puretone decibel hearing loss, with 84-90 percent speech discrimination) and a numerical designation of V for the left ear (82-89 percent average puretone decibel hearing loss, with between 76 and 82 percent speech discrimination).

Entering the category designations from the November 2010 examination into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.  

With respect to the exceptional patterns of hearing loss identified in the Veteran's left ear during the April 2012 VA examination, applying table VIA to the Veteran's  left ear audiometric testing results yields a level VIII designation (84-90 percent average puretone decibel hearing loss). 

Exceptional patterns of hearing impairment were not demonstrated in the Veteran's right ear during the November 2010 VA examination. 

After taking into consideration the exceptional patterns of hearing impairment, under table VII, a numerical designation of II for the Veteran's right ear and a designation of VIII for the left ear still results in a 10 rating under Diagnostic Code 6100.  

The record does not include any audiometric findings between the Veteran's January 2008 VA examination and the November 2010 VA examination which describe the extent of the Veteran's bilateral hearing loss. 

In this capacity, the Board notes that the Veteran initially stated that his service-connected hearing loss disability had increased in severity when he submitted an October 24, 2008 statement. 

 As the Veteran is competent to testify that his hearing loss had increased in severity (indeed, the results of the November 2010 VA examination supported his assertion), the Board finds that the service-connected disability picture more nearly approximated the criteria warranting an increased rating of 10 percent beginning on date of his statement, October 24, 2008.

Thus, on this record, the Board finds that the service-connected bilateral hearing loss disability should be rated as a 10 percent disability rating under Diagnostic Code 6100 beginning on October 24, 2008.


III. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  

However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bilateral hearing loss.  

The evidence of record fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot and need not be addressed by the Board. 

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

An increased, compensable rating for the service-connected bilateral hearing loss disability prior to October 24, 2008 is denied.  

An increased rating of 10 percent, but no more, for the service-connected bilateral hearing loss disability beginning on October 24, 2008 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


